DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15 and 111 (Figures 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate brushing sections (paragraph 0025 and Figure 2), brush head (paragraph 0028), and a brush handle (paragraphs 0029 and 0031).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide proper antecedent basis for the limitations of claim 12, in particular that the toothbrush is capable of automatically shutting down via determining a swing frequency. A swing type of motion or a frequency of a swinging motion is not described in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10-11, it is unclear what is meant by “the brush handle is provided a Smart mode”. It is unclear what is meant by “Smart mode”. Additionally, claims 10-11 each recite the limitation "the different brushing section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahori et al., US 8,393,037.
	Iwahori et al. disclose a smart electric toothbrush comprising a brush handle (1; column 5 lines 25-28) and a brush head mounted on the brush handle (2, Figure 2), a motor provided in the brush head driving the brush head to work (10), and a controlling component electrically connected to the motor (120, Figures 1 or 23), wherein a posture detection unit is provided in the brush head electrically connected to the controlling component (Figures 1 or 23), the posture detection unit comprises a three-axis gyroscope (16; column 15 lines 36-38) and a three-axis accelerometer (15; column 15 lines 56-63), a roll angle and a pitch angle from Euler angles of the toothbrush are detected by the posture detection unit (column 16 lines 39-42), and a brushing section is determined by the controlling component via detecting a posture of brushing after complementary filtering the roll angle and the pitch angle (column 16 lines 43-48). Regarding claim 2, the brushing section comprises an upper left section, a lower left section, a lower left inner section, an upper left inner section, a lower left outer section, an upper left outer section, an upper right section, a lower right section, a lower right inner section, an upper right inner section, a lower right outer section, an upper right outer section, an upper middle inner section, a lower middle inner section, an upper middle outer section, and a lower middle outer section (the brushing section comprises the whole oral cavity, see Figures 4 and 14-17; column 2 lines 37-42, column 7 lines 15-34, and see discussion beginning in column 8 line 19 through column 10 line 35). Regarding claim 3, the controlling component comprises a circuit board provided in the brush handle (12, Figure 2), and a controlling switch mounted on an outside of the brush handle (S, Figure 2), and the three-axis gyroscope is electrically connected to the circuit board (Figure 23). Regarding claim 6, there is an alarm unit electrically connected to the controlling component to send out a voice alarm in a brushing process (column 14 lines 17-24), the controlling component controls the voice alarm unit to sent out the voice alarm when one of the brushing sections is missing or over-brushing (over-brushing in angle, column 14 lines 17-24). Regarding claims 8-9, there is a brushing results indicator light provided at an outside of the brush handle (111), wherein the brushing results indicator light shows lights, figures, or texts (column 11 lines 43-58), and the brushing results indicator light shows the results of brushing according to the brushing posture and the brushing section (column 11 line 59 to column 12 line 48). Regarding claims 10-11, as best understood, the brush handle is provided a Smart mode and the vibration frequency of the motor is automatically switched according to a different brushing section (column 24 lines 35-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahori et al., US 8,393,037 in view of Scamard, US 6,257,791.
	Iwahori et al. disclose all elements previously disclosed above, however fail to disclose a liquid storage cavity capable of being filled with liquid toothpaste and in communication with the brush head via a pipeline, and a driving component is provided inside the brush head to drive the liquid toothpaste flowing into the brush head. 
	Scamard teaches a toothbrush that integrates a dispenser (Abstract, see Figures), the toothbrush includes a liquid storage cavity (3) capable of being filled with liquid toothpaste (8; column 2 lines 49-54), the liquid storage cavity is in communication with the brush head via a pipeline (7), and a driving component is provided inside the brush head (5), and the driving component drives the liquid toothpaste flowing into the brush head (column 3 lines 7-13). Regarding claim 5, the driving component is an air pump (column 2 lines 31-37), the air pump drives liquid toothpaste flowing into the brush head (column 3 lines 7-13). Having a toothbrush with an integrated toothpaste dispenser is advantageous to conveniently include toothpaste within the toothbrush so that a separate container is not needed and can be dispensed by any number of designs (column 1 lines 22-37).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the smart electric toothbrush of Iwahori et al. by providing a liquid toothpaste storage and a dispensing driving component, as taught by Scamard, so that there is an integrated toothpaste dispenser incorporated with the toothbrush to conveniently store and release toothpaste when brushing.
7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahori et al., US 8,393,037 in view of Nishiura et al., CN 107105888 B (see English translation).
	Iwahori et al. disclose all elements previously disclosed above, however fail to disclose that there is a music unit electrically connected to the controlling component, wherein a frequency of music played by the music unit is synchronized with a vibration frequency of the motor.
	Nishiura et al. teach a similar electric toothbrush that includes a brush head (42) mounted on a brush handle (41), and a controlling component (34), a posture detection unit including a gyroscope (21, page 11 of English translation), and further comprises a music unit electrically connected to the controlling component (35), wherein a frequency of music played by the music unit is synchronized with a vibration frequency of the motor so that a user can easily brush their teeth to the rhythm of the music (see English translation, page 23 lines 1-13).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling component and toothbrush of Iwahori et al. to further comprise a music unit electrically connected to the controlling unit, wherein a frequency of the music played by the music unit is synchronized with a vibration frequency of the motor, as taught by Nishiura et al., so that the user can easily brush their teeth along with the rhythm of the music.
8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahori et al., US 8,393,037 in view of Ho et al., US 9,918,815.
	Iwahori et al. disclose all elements previously disclosed above, however fail to disclose that the toothbrush is capable of automatically shutting down via determining a swing frequency and angle of the brushing posture. The smart electric toothbrush of Iwahori et al. determines its frequency and brushing posture by the controlling component and notifies a user when the angle is not an optimum angle (column 16 lines 39-42, see also column 3 lines 1-18, 44-60).
	Ho et al. teach an electric toothbrush that is capable of automatically shutting down by based upon a predetermined setting (column 2 lines 46-50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the controlling component of Iwahori et al. so that it can be automatically shut down based on a predetermined setting, as taught by Ho et al., in order to control the functionality of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg